       Case 1:15-cv-00608-RJA-JJM Document 32 Filed 05/11/20 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

PAULA ELAINE MATHEWS,

                        Plaintiff,

                v.                                                  DECISION AND ORDER
                                                                      15-CV-608-A
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                Defendant.
____________________________________

        Plaintiff’s attorney, Elizabeth Haungs, has filed a motion for approval of her

attorney’s fee pursuant to 42 U.S.C. § 406(b). Before approving Haungs’s fee, the Court

must perform an “independent check[]” of the request. Gisbrecht v. Barnhart, 535 U.S.

789, 807 (2002). Upon such review, the Court may approve a “reasonable fee.” 42

U.S.C. § 406(b). After its independent check, and for the reasons stated below, the Court

finds that Haungs’s requested fee of $17,391.00 1 is reasonable in this case.

                                          BACKGROUND

        On July 9, 2015, Haungs filed a complaint in this Court pursuant to 42 U.S.C. §

405(g). The complaint sought review of the Commissioner’s decision denying Plaintiff’s

application for Social Security benefits (Dkt No. 1). On December 1, 2015, Plaintiff filed

her motion for judgment on the pleadings (Dkt. No. 10), and on December 2, 2015, the



1 Haungs’s Notice of Motion requests $17,391.00 (see Dkt. No. 27; see also Dkt. No. 27-1, p. 9).

However, her motion papers at times contradict that request, i.e. requesting $17,910.00, approximately
25 percent of Plaintiff’s past-due benefits, which was $17,910.50 (see Dkt. No. 27-1, pp. 6, 7), and
$16,361.15 (see Dkt. 27-1, pp. 2, 5). Due to the confusing nature of Haungs’s fee request and the fact
that the Commissioner does not oppose the $17,391.00 amount (see Dkt. No. 30, pp. 3, 5), the Court
hereby defers to the fee requested in the Notice of Motion.

                                                   1
        Case 1:15-cv-00608-RJA-JJM Document 32 Filed 05/11/20 Page 2 of 8




matter was referred to Magistrate Judge Jeremiah J. McCarthy, pursuant to 28 U.S.C. §

636(b)(1)(B) (Dkt. No. 11). On April 14, 2016, the Commissioner filed its cross-motion for

judgment on the pleadings (Dkt. No. 17). After full briefing, Magistrate Judge McCarthy

issued a Report and Recommendation recommending that the Plaintiff's motion be

granted and the case remanded to the Commissioner for further proceedings, and the

Commissioner’s motion be denied (Dkt. No. 19). This Court adopted Judge McCarthy’s

recommendation (Dkt. No. 20). In October 2017, the parties stipulated that, under the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, Haungs was entitled to fees and

expenses totaling $6,650.00. (Dkt. No. 25).

        On remand, the Administrative Law Judge issued a decision in favor of Haungs’s

client (Dkt. No. 27-3). The Commissioner, however, withheld 25 percent of the Plaintiff’s

past-due benefits (totaling $17,910.50) for possible attorneys’ fees (Dkt. 27-4). 2

        Haungs then filed a motion for fees pursuant to 42 U.S.C. § 406(b), which is now

before the Court. 3       Haungs’s motion seeks $17,391.00 of the $17,910.50 that the

Commissioner has withheld from the Plaintiff’s past-due benefits. Haung states that, if




2  Haungs notes that, while a Title II Notice of Award dated March 16, 2020 indicated Plaintiff was entitled
to $71,642.00 in past-due Disability Insurance Benefits, a Notice of Award dated March 26, 2020 was
issued relative to the claimant’s past due Supplemental Security Income (SSI) benefits stating that
“Plaintiff was not entitled to any additional payments because her monthly amount in Title II benefits was
higher than her monthly SSI benefits in [e]very month that she was eligible” (Dkt. No. 27-2, ¶¶ 10-11).
3 The Commissioner suggests that Haungs’s motion is timely (Dkt. No. 30, p. 2). The Court agrees.

Pursuant to Local Civil Rule 5.5(g)(1) (citing Fed. R. Civ. P. 54(d)(2)(B) and Sinkler v. Berryhill, 932 F.3d
83 (2d Cir. 2019)), a § 406(b) motion must be filed no later than 14 days after counsel receives notice of
the amount of any benefits award (and thus the maximum attorney’s fees that may be claimed), and
receipt of such a communication is presumed to be three days after mailing (see Sinkler, 932 F.3d at 88-
89, 89 n.5 and Fed. R. Civ. P. 6(d)). Here, Haungs filed her motion on April 2, 2020, 17 days after the
date on the Commissioner’s Title II Notice of Award, i.e. March 16, 2020, addressed to the Plaintiff (see
Dkt. No. 27-4, p. 1). It is unclear when the Notice of Award was actually mailed or when Haungs received
it. Assuming it was mailed the same date or at a time thereafter, the Court finds that the motion is timely.
Local Civil Rule 5.5(g)(1) indicates, “[u]nless otherwise established, the Court will assume that counsel
representing the plaintiff in federal court received notice of the benefits calculation at the same time as
the plaintiff”—and Haungs has not stated otherwise (see Dkt. No. 27-1, p. 2).

                                                     2
       Case 1:15-cv-00608-RJA-JJM Document 32 Filed 05/11/20 Page 3 of 8




she is awarded the fee she seeks, she will, as required by statute, refund the $6,650.00

EAJA fee to her client. See Dkt. No. 27; see also Gisbrecht, 535 U.S. at 796. In support

of her § 406(b) motion, Haung includes her billing records for this case, which show that

she spent 34.8 hours on her representation of the Plaintiff before the Court (Dkt. No. 27-

2 ¶ 14).

                                      DISCUSSION

A.     Standard for awarding fees under § 406(b)

       The Social Security Act allows an attorney who successfully represents a Social

Security claimant “before the court” to petition that court for “a reasonable fee for such

representation, not in excess of 25 percent of the total of the past-due benefits to which

the claimant is entitled by reason of such judgment.” 42 U.S.C. § 406(b). The Supreme

Court has held that § 406(b) “calls for court review of [contingent-fee] arrangements as

an independent check[] to assure that they yield reasonable results in particular cases.”

Gisbrecht, 535 U.S. at 807. Towards that end, “Congress has provided” courts with “one

boundary line: Agreements are unenforceable to the extent that they provide for fees

exceeding 25 percent of the past-due benefits.” Id. (citing 42 U.S.C. § 406(b)).

       “Within the 25 percent boundary,” an attorney must show that “the fee sought is

reasonable for the services rendered.” Id. In other words, an attorney’s fee is not

presumptively recoverable simply because it is equal to or less than 25 percent of the

client’s recovery. Rather, § 406(b) “requires an affirmative judicial finding that the fee

allowed is ‘reasonable.’” Id. n.17 (internal quotation marks omitted). “[T]he attorney bears

the burden of persuasion that the statutory [reasonableness] requirement has been

satisfied.” Id.



                                             3
      Case 1:15-cv-00608-RJA-JJM Document 32 Filed 05/11/20 Page 4 of 8




       The Supreme Court has identified several factors that a court may use to assess

the reasonableness of a contingent fee requested under § 406(b). First, a court may

consider “the character of the representation and the results the representative achieved.”

Id. at 808. Second, a court may reduce an attorney’s requested fee if the court finds that

the attorney is responsible for delay in obtaining a judgment. In other words, because the

attorney’s fee is contingent on his client’s recovery of past-due benefits, and because

past-due benefits increase the longer a case lingers, the court may appropriately reduce

a fee “so that the attorney will not profit” from delay that is attributable to him. Id. And

third, a court may reduce a fee if the court concludes that the benefits recovered—which

drive the size of an attorney’s potential fee—“are large in comparison to the amount of

time counsel spent on the case”, the so-called “windfall factor.” Id.

       The Supreme Court and the Second Circuit have also identified two factors that

act as a check on a court’s reduction of an attorney’s requested fee under § 406(b).

       First, courts must be mindful that “payment for an attorney in a social security case

is inevitability uncertain.” Wells v. Sullivan, 907 F.2d 367, 371 (2d Cir. 1990). Thus, the

Second Circuit has “recognized that contingency risks are necessary factors in

determining reasonable fees under § 406(b).” Id. (internal quotation marks omitted). In

other words, while “contingent fee agreements cannot simply be adopted as per se

reasonable in all social security cases,” courts should recognize that “a contingency

agreement is the freely negotiated expression both of a claimant’s willingness to pay more

than a particular hourly rate to secure effective representation, and of an attorney’s

willingness to take the case despite the risk of nonpayment.” Id.




                                             4
        Case 1:15-cv-00608-RJA-JJM Document 32 Filed 05/11/20 Page 5 of 8




          Second, “the traditional lodestar method, borrowed from fee-shifting contexts, is

not appropriate for evaluating a reasonable fee” under § 406(b). Id. Thus, the Court may

not evaluate the “reasonableness” of the attorney’s fee by engaging in “satellite litigation.”

Gisbrecht, 535 U.S. at 808. The Court should instead evaluate “the reasonableness of

the contingency agreement in the context of the particular case.” Wells, 907 F.2d at 371.

        Putting these principles together, a court’s task under § 406(b) is, on the one hand,

to “give due deference to the intent of the parties,” but, on the other hand, to “not blindly

approve every fee request made pursuant to a contingent agreement.” Wells, 907 F.2d

at 372. At bottom, a court should consider “whether there has been fraud or overreaching

in making the agreement,” or “whether the requested amount is so large as to be a windfall

to the attorney.” Id.

B.      Whether Haungs’s requested fee is “reasonable” under § 406(b)

        With these principles in mind, the Court assesses the reasonableness of Haungs’s

requested fee.        The Commissioner states that she sees no evidence of fraud or

overreaching (Dkt. No. 30, pp. 3-4). 4 Given the facts of this case, the Court agrees, and

also finds that the requested fee is not a windfall.

        As an initial matter, the Court notes that Haungs’s request of $17,391.00

represents less than 25 percent of the past-due benefits awarded to Plaintiff ($17,910.50).

It therefore does not exceed the statutory cap. It furthermore is permissible under the fee




4 Fees requested pursuant to § 406(b) come from the attorney’s client’s recovery. They do not come, as
they do in the EAJA context, from the public fisc. Thus, unlike a claim for fees under the EAJA, the
Commissioner “has no direct financial stake in the answer to the § 406(b) question; instead she plays a
part in the fee determination resembling that of a trustee for the claimants.” Gisbrecht, 535 U.S. at 798 n.6.


                                                      5
      Case 1:15-cv-00608-RJA-JJM Document 32 Filed 05/11/20 Page 6 of 8




agreement between Plaintiff and Haungs, which, consistent with the statutory cap,

provides for 25 percent of any past due benefits awarded (Dkt. No. 27-5, ¶ 3).

       With regard to the first Gisbrecht factor, the Court finds that the requested fee is in

line with the "character of the representation and the results the representation achieved."

Here, Haungs's effective briefing in this Court (a motion for judgment on the pleadings,

followed by a reply) secured a reversal and remand for further administrative proceedings.

Following remand, an Administrative Law Judge issued a favorable decision, awarding

Plaintiff benefits as of September 23, 2010 (Dkt. No. 27-3). This factor accordingly weighs

in favor of finding reasonableness.

       As to the second factor, Haungs did not engage in dilatory litigation tactics or

otherwise cause delay in the proceedings that might have inflated past due benefits and

therefore the potential fee award. Haungs requested just one brief extension during the

pendency of this action in the district court (see Dkt. No. 8). Thus, the second factor also

weighs in favor of finding reasonableness.

       With regard to the third Gisbrecht factor, whether a requested fee would be a

"windfall" for purposes of § 406(b), courts consider several factors, including "1) whether

the attorney's efforts were particularly successful for the plaintiff, 2) whether there is

evidence of the effort expended by the attorney demonstrated through pleadings which

were not boilerplate and through arguments which involved both real issues of material

fact and required legal research, and finally 3) whether the case was handled efficiently

due to the attorney's experience in handling social security cases." Joslyn v. Barnhart,

389 F. Supp. 2d 454, 456-57 (W.D.N.Y. 2005).




                                              6
      Case 1:15-cv-00608-RJA-JJM Document 32 Filed 05/11/20 Page 7 of 8




       Based on the itemized statement submitted, Haungs spent a total of 34.8 hours

representing Plaintiff in the district court. Dividing the Section 406(b)(1) fee requested

($17,391.00) by the total hours expended by Haungs (34.8) yields an effective hourly rate

of $499.74. As the Commissioner notes in her response, other cases in this Circuit have

found that effective hourly rates similar to that requested by Plaintiff’s counsel are not

unreasonable (see Dkt. No. 30, p. 4). Moreover, Haungs already has been awarded

$6,650.00 in EAJA fees, which amount will be refunded to Plaintiff. This means the net

award to Plaintiff’s counsel under Section 406(b) will be $10,741.00. Dividing $10,741.00

by 34.8 yields an effective hourly rate of $308.65. The Court finds that such a rate is

clearly reasonable.

       In assessing the reasonableness of Haungs’s requested fee, the Court has also

considered that counsel previously stipulated to an EAJA award of $6,650.00 for the same

work at issue in her § 406(b) motion. This provides the Court with a rough baseline of

what a “reasonable” fee might be in this case. Balanced against that fact, however, the

Court must consider the Second Circuit’s reminder that a contingency agreement, which

is the basis for the fee Haungs requests in her motion, “is the freely negotiated expression

both of a claimant’s willingness to pay more than a particular hourly rate to secure

effective representation, and of an attorney’s willingness to take the case despite the risk

of nonpayment.” Wells, 907 F.2d at 371. Thus, in assessing whether counsel’s requested

fee is reasonable under § 406(b), the Court is very cognizant of the fact that Haungs

assumes the risk of nonpayment in all of her Social Security matters.

       After considering these facts, the Court concludes that Haungs’s requested

$17,391.00 fee is “reasonable.” 42 U.S.C. § 406(b). The Court finds that Haungs’s



                                             7
      Case 1:15-cv-00608-RJA-JJM Document 32 Filed 05/11/20 Page 8 of 8




requested fee is not a windfall, see Joslyn, 389 F. Supp. 2d at 456, that counsel did not

delay the resolution of this case, and that Haungs’s requested fee reasonably

compensates an attorney with Haungs’s experience in handling Social Security claims.

                                       CONCLUSION

      Elizabeth Haungs’s motion for attorneys’ fees pursuant to 42 U.S.C. § 406(b) is

granted. The Court finds that Haungs is entitled to recover $17,391.00 for her work on

this case.   Thus, the Commissioner shall release to Elizabeth Haungs, Esq. the

$17,391.00 she has withheld from the Plaintiff’s award. Further, Haungs shall refund her

$6,650.00 EAJA fee to the Plaintiff.



      SO ORDERED.



Dated: May 11, 2020                            _s/Richard J. Arcara__________
       Buffalo, New York                         HONORABLE RICHARD J. ARCARA
                                                 UNITED STATES DISTRICT JUDGE




                                           8
